Case 8:20-cv-02274-VMC-TGW Document 43-3 Filed 12/22/20 Page 1 of 36 PageID 513




                                Exhibit C
  Dkt 18 (Restore’s Opp. to Motion to Dismiss) in the
                     Restore case
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  2 of 36
                                                                    1 ofPageID
                                                                         35    514




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION



  RESTORE ROBOTICS LLC and
  RESTORE ROBOTICS REPAIR LLC,

                           Plaintiffs,
                                           Civil Case No. 5:19-cv-00055-MCR-MJF
        v.
  INTUITIVE SURGICAL, INC.,
                          Defendant.


    PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT’S
         MOTION TO DISMISS FIRST AMENDED COMPLAINT



                                         Jeffrey L. Berhold
                                         JEFFREY L. BERHOLD, P.C.
                                         1230 Peachtree Street, N.E., Suite 1050
                                         Atlanta, Georgia 30309

                                         William G. Harrison
                                         HARRISON RIVARD DUNCAN & BUZZETT
                                         101 Harrison Avenue
                                         Panama City, FL 32401


                                         COUNSEL FOR PLAINTIFFS

                                         June 10, 2019
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  3 of 36
                                                                    2 ofPageID
                                                                         35    515




        Plaintiffs Restore Robotics LLC and Restore Robotics Repair LLC

  (collectively “Restore”) hereby respond in opposition to the motion to dismiss the

  First Amended Complaint. Defendant Intuitive Surgical, Inc. (“Intuitive”) has a

  virtually 100% share of surgical robots installed in hospitals worldwide.        Restore

  is an independent service organization (ISO) attempting to compete with Intuitive in

  the aftermarkets for robot service and instrument service. Restore alleges that

  Intuitive has used its monopolies in surgical robots and robot parts to monopolize

  and restrain trade in robot service and instrument service.

        Intuitive moves to dismiss the First Amended Complaint under Fed. R. Civ.

  Proc. 12(b)(6). This Court has set out the Rule 12(b)(6) inquiry in an antitrust case:

        In considering a Rule 12(b)(6) motion, the court accepts all factual
        allegations of the complaint as true and construes them in the light most
        favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284
        (11th Cir. 2008). The motion is properly denied if the complaint
        “contain[s] sufficient factual matter, accepted as true, to ‘state a claim
        to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting
        Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). . . . As to
        the well-pleaded factual allegations, the court will “assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief.” Id. at 679. The Eleventh Circuit has explained
        that “[p]lausibility is the key, as the well-pled allegations must nudge
        the claim across the line from conceivable to plausible.” Jacobs v.
        Tempur-Pedic Int'l, Inc., 626 F.3d 1327, 1332 (11th Cir. 2010). The
        court has also cautioned, however, that “Rule 12(b)(6) dismissals are
        particularly disfavored in fact-intensive antitrust cases.” Spanish
        Broadcasting Sys. of Fla., Inc. v. Clear Channel Comm's, Inc., 376 F.3d
        1065, 1070 (11th Cir. 2004). The Supreme Court was careful to note in
        Twombly that “we do not require heightened fact pleading of specifics,”
        but that it is necessary to present “enough facts to state a claim for relief
        that is plausible on its face.” Twombly, 550 U.S. at 570.
                                             1
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  4 of 36
                                                                    3 ofPageID
                                                                         35    516




  Offshore Tugs Corp. v. St. Andrew Bay Pilots Ass'n, LLC, No. 3:12CV252-
  MCR/EMT, 2012 WL 13032942, at *1 (N.D. Fla. Aug. 31, 2012) (Rodgers, C.J.).

                                          Facts

        Intuitive manufactures and sells the da Vinci brand of surgical robots.

  Intuitive sells roughly 99% of all surgical robots worldwide. [14] ¶ 9. The robots

  have an average price of more than $1.5 million. [14] ¶ 12. Intuitive is also the sole

  manufacturer of da Vinci robot parts and EndoWrist instruments for its robots. [14]

  ¶¶ 40, 41.

        There is a separate product market or submarket for surgical robots. [14] ¶¶

  16-21. Customers do not choose to buy a surgical robot over other surgical

  equipment based on price. [14] ¶ 19-20. The effective cost per procedure for

  surgical robots is more than 350% of the effective cost per procedure for

  laparoscopic equipment. [14] ¶ 19. Yet hospitals are buying and using surgical

  robots at a compounded annual growth rate of 23%. Id.

        Intuitive imposes various restrictions on competition in the aftermarket for da

  Vinci robot service. [14] ¶¶ 49-59. Intuitive is the sole manufacturer of da Vinci

  robot parts and tells customers that their ability to purchase da Vinci robot parts is

  conditioned on the purchase of da Vinci robot service from Intuitive. [14] ¶ 54.

  Intuitive also includes long-term service contracts of four years or more at prices of

  $100,000 to $200,000 per year in its sales and leasing agreements and renews

  customers for service contracts of two years or more at the expiration of the initial
                                            2
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  5 of 36
                                                                    4 ofPageID
                                                                         35    517




  service term. [14] ¶¶ 51-52. Intuitive reports that “substantially all” of the installed

  base has service contracts with Intuitive.      [14] ¶ 53.     Intuitive also prevents

  independent service organizations from competing effectively in da Vinci robot

  service by denying access to its distributor’s toolkit, which has certain

  documentation, software, and passcodes necessary to perform complete robot

  service. [14] ¶¶ 55-60.

        In addition, Intuitive imposes various restrictions on competition in the

  aftermarket for the service or replacement of the robot instruments. [14] ¶¶ 71-85.

  The da Vinci robots use proprietary instruments manufactured by Intuitive under the

  brand name EndoWrist. [14] ¶ 10. Unlike instruments for other surgical robots,

  EndoWrist instruments are not fully reusable. [14] ¶¶ 72, 78. The standard sales

  and leasing agreement requires that the customer only use the instruments for the

  maximum number of uses set forth in the instrument catalog. [14] ¶ 72. Intuitive

  enforces these contractual requirements with a usage counter. Id. Intuitive installs

  a programmed memory chip inside each EndoWrist instrument to prevent the

  instrument from being used for more than a certain number of procedures. [14] ¶

  73. Intuitive has designed the memory chip to deny access by third parties (including

  customers and ISOs) to reset the usage counter to zero for additional uses after

  service. Id. The customer must purchase a replacement from Intuitive instead. See

  [14] ¶ 69.


                                             3
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  6 of 36
                                                                    5 ofPageID
                                                                         35    518




        In sum, the complaint alleges that Intuitive has used its monopoly in the

  surgical robot market to create, maintain, and extend its monopolies in the

  aftermarket for da Vinci robot service and the aftermarket for EndoWrist service and

  replacement. In the face of the campaign of anticompetitive conduct, Restore is

  unable to compete effectively against Intuitive in providing robot service or

  instrument service. By excluding competition, Intuitive has a vertically-integrated

  monopoly and charges monopolistic prices across the board for its surgical robots

  and the service and instruments. [14] ¶¶ 65, 89. Intuitive has overall net margins

  for products and services that are double those of its peers. [14] ¶ 32.

                                       Argument

        In its motion to dismiss, Intuitive argues that it is not required to provide

  access to the distributor’s toolkit or usage counter and that it is not plausible that

  Restore has suffered any injury arising out of any other conduct alleged in the

  complaint that may violate the antitrust laws. Intuitive further argues that Restore

  has not adequately pled facts that plausibly give rise to an aftermarket for da Vinci

  robot service or an aftermarket for EndoWrist instrument service and replacement.

  Finally, Intuitive argues that Restore has not adequately alleged facts that plausibly

  give rise to anticompetitive conduct in those aftermarkets.




                                            4
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  7 of 36
                                                                    6 ofPageID
                                                                         35    519




  I.    Antitrust Injury

        Restore has brought tying claims and exclusive dealing claims under Section

  1 of the Sherman Act. In addition, Restore has brought monopolization claims under

  Section 2 based on the anticompetitive conduct as a whole – the tying arrangements

  and exclusive dealing, along with the denial of access to the distributor’s toolkit for

  robot service and the usage counter for instrument service under the essential

  facilities doctrine. Intuitive does not dispute that Restore would have antitrust injury

  from tying and exclusive dealing. Instead, Intuitive argues that Restore is not

  entitled to access to the distributor’s toolkit or the usage counter under the antitrust

  laws and any injury here is solely and conclusively attributable at the pleading stage

  to those allegations rather than the allegations of tying or exclusive dealing. [16] at

  12-16. In addition, Intuitive argues that the FDA regulatory framework is the cause

  of any inability of Restore to provide instrument service. [16] at 16-18.

        “Antitrust injury is ‘injury of the type the antitrust laws were intended to

  prevent and that flows from that which makes defendants' acts unlawful.’” Palmyra

  Park Hosp. Inc. v. Phoebe Putney Mem'l Hosp., 604 F.3d 1291, 1299 (11th Cir.

  2010) (quoting Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 489

  (1977)). For example, a tying claim alleges antitrust injury to a competitor in the

  tied market. Palmyra Park Hosp. Inc. v. Phoebe Putney Mem'l Hosp., 604 F.3d

  1291, 1299 (11th Cir. 2010). The competitor is prevented from competing in the


                                             5
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  8 of 36
                                                                    7 ofPageID
                                                                         35    520




  market for the tied products. Id. “As a result, there is less competition for the tied

  products, which means higher prices and fewer choices for consumers. This is

  precisely the type of harm that we allow plaintiffs to vindicate through the antitrust

  laws.” Id. Similarly, claims of exclusive dealing, such as exclusive territories, allege

  antitrust injury to competitors prevented from competing for those customers. Mun.

  Utilities Bd. of Albertville v. Alabama Power Co., 934 F.2d 1493, 1500 (11th Cir.

  1991).

        A.     Refusal to Deal

        Intuitive does not dispute that tying arrangements or exclusive dealing

  plausibly lead to antitrust injury. [16] at 12-16. Instead, Intuitive argues that any

  anticompetitive harm here is solely attributable to the allegations that Intuitive

  denies access to the distributor’s toolkit for robot service and denies access to the

  usage counter for instrument service.          From its point of view, such factual

  allegations, whether proven true or not in discovery, rule out any other cause of

  anticompetitive harm in this case. Furthermore, Intuitive argues that it has never

  provided Restore with access to the distributor’s toolkit or the usage counter and that

  a unilateral refusal to deal is never actionable under Section 2 without an allegation

  of a prior course of dealing between the parties.




                                             6
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  9 of 36
                                                                    8 ofPageID
                                                                         35    521




               1.     Several Viable Theories of Liability for Refusal to Deal

        Intuitive is simply wrong about the effect of the factual allegations regarding

  the distributor’s toolkit and the usage counter on antitrust injury. First, Intuitive is

  not entitled to refuse to deal with Restore under any circumstances. “Trinko now

  effectively makes the unilateral termination of a voluntary course of dealing a

  requirement for a valid refusal-to-deal claim under Aspen.” Covad Commc'ns Co.

  v. BellSouth Corp., 374 F.3d 1044, 1049 (11th Cir. 2004) (emphasis added). Yet

  Aspen is not the only theory of liability for refusing to deal under Section 2. There

  are a “few existing exceptions from the proposition that there is no duty to aid

  competitors.” Verizon Commc'ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540

  U.S. 398, 411 (2004) (emphasis added).

         The basic question is whether allegations of a refusal to deal “fit within

  existing exceptions or provide a basis, under traditional antitrust principles, for

  recognizing a new one.” Duty Free Americas, Inc. v. Estee Lauder Companies, Inc.,

  797 F.3d 1248, 1265 (11th Cir. 2015). The refusals to deal here give rise to Section

  2 liability under at least two other existing exceptions: the essential facilities doctrine

  and Otter Tail Power Co. v. United States, 410 U.S. 366 (1973). There is no

  requirement of a prior course of dealing for either exception.

        The Eleventh Circuit recognizes the essential facilities doctrine as a separate

  basis for antitrust liability for a monopolist refusing to deal with competitors. Morris


                                              7
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                            18 Filed       Page Page
                                                      06/10/19  10 of 936ofPageID
                                                                            35    522




  Commc'ns Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1294 (11th Cir. 2004). “Under

  the essential facility test, a company that has exclusive control over a facility

  essential to effective competition may not deny potential competitors access to that

  facility on reasonable terms and conditions if to do so would create or maintain

  monopoly power in the relevant market.” Morris, 364 F.3d at 1294.

        The Supreme Court did not repudiate the essential facilities doctrine in Trinko.

  540 U.S. at 411. The Supreme Court simply found that the plaintiff had failed to

  make a claim under the doctrine because the Telecommunications Act compelled

  access to the facility in question. Id. Since Trinko, the Eleventh Circuit has

  continued to recognize the essential facility doctrine as a separate basis for liability

  under Section 2. Covad, 374 F.3d at 1050 (citing Trinko), Morris, 364 F.3d at 1294

  (citing Trinko).

        Intuitive leaves off the key part in its quote from Covad: “Trinko now

  effectively makes the unilateral termination of a voluntary course of dealing a

  requirement for a valid refusal-to-deal claim under Aspen.” 374 F.3d at 1049

  (emphasis added); see also [16] at 13. Aspen created liability for a monopolist

  withdrawing from a joint marketing agreement with its competitor. Trinko, 540 U.S.

  at 408–09. The monopolistic intent was inferred from the refusal to continue a prior,

  and “thus presumably profitable,” course of dealing. 540 U.S. at 409.




                                             8
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  11 of10
                                                                     36ofPageID
                                                                          35    523




        The essential facilities doctrine is a separate basis of liability for refusal to

  deal under Section 2.    Covad, 374 F.3d at 1049-1050. The monopolist is required

  to provide access to an essential facility on reasonable terms and conditions to

  potential competitors. Morris, 364 F.3d at 1294. The key is whether there is “indeed

  unavailability of access” to the essential facility. Covad, 374 F.3d at 1050; see also

  Trinko, 540 U.S. at 411 (“the indispensable requirement for invoking the doctrine is

  the unavailability of access to the essential facilities”).

        Intuitive does not acknowledge the case law on the essential facilities

  doctrine. Instead, Intuitive points to a decision of the Second Circuit in In re Elevator

  Antitrust Litigation, 502 F.3d 47 (2d Cir. 2007). In the Elevator Antitrust Litigation,

  the plaintiffs did not allege the essential facility doctrine as a basis for their claims

  under Section 2. Nor did the Second Circuit discuss it. Moreover, the courts in that

  circuit continue to recognize monopolization claims based on the essential facilities

  doctrine after Trinko and the Elevator Antitrust Litigation. RxUSA Wholesale, Inc.

  v. Alcon Labs., Inc., 661 F. Supp. 2d 218, 229 (E.D.N.Y. 2009), The Olde Monmouth

  Stock Transfer Co. v. Depository Tr. & Clearing Corp., 485 F. Supp. 2d 387, 395

  (S.D.N.Y. 2007), The New York Mercantile Exch., Inc. v. Intercontinental Exch.,

  Inc., 323 F. Supp. 2d 559, 568 (S.D.N.Y. 2004). The essential facilities doctrine

  remains good law in the Second Circuit. More importantly, the essential facilities

  doctrine remains good law in the Eleventh Circuit.


                                              9
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  12 of11
                                                                     36ofPageID
                                                                          35    524




        Furthermore, the Eleventh Circuit recognizes Otter Tail as a separate basis for

  liability for refusing to deal with competitors under Section 2. Duty Free, 797 F.3d

  at 1268; see also Trinko, 540 U.S. at 409. “[I]it is unlawful for a monopolist to . . .

  extend its monopoly power by intentionally engaging in conduct that unnecessarily

  excludes competitors and impairs competition.” Morris, 364 F.3d at 1294. A

  vertically integrated monopolist may not refuse to deal with a customer to foreclose

  competition in a second market under Otter Tail. Duty Free, 797 F.3d at 1268. The

  monopolistic intent is shown by selectively refusing to deal with customers that

  compete with the monopolist in the second market. Trinko, 540 U.S. at 410

  (discussing Otter Tail). Consequently, the complaint does not need to allege a prior

  course of voluntary dealing for liability to plausibly give rise to Section 2 liability

  for refusing to deal with a competitor under various exceptions.

               2.     Complaint Can Allege Contradictory Theories of Liability

        Second, Restore can assert alternative and contradictory theories of liability

  under the plain language of Fed. R. Civ. Proc. 8(d)(2). Adinolfe v. United Techs.

  Corp., 768 F.3d 1161, 1175 (11th Cir. 2014), Lee-Bolton v. Koppers Inc, No.

  1:10CV253-MCR/GRJ, 2017 WL 6206198, at *2 (N.D. Fla. July 25, 2017)

  (Rodgers, C.J.). The Eleventh Circuit recognizes that a plaintiff may allege several

  theories of causation under Rule 8(d)(2). Adinolfe, 768 F.3d at 1176. Moreover, the

  res judicata doctrine contemplates that a plaintiff brings all claims arising out of the


                                            10
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  13 of12
                                                                     36ofPageID
                                                                          35    525




  “same nucleus of operative fact” in a single action to prevent piecemeal litigation.

  Norfolk S. Corp. v. Chevron, U.S.A., Inc., 371 F.3d 1285, 1291 (11th Cir. 2004). In

  each of the aftermarkets here, discovery may show that Intuitive acquired its

  monopoly power through tying arrangements, exclusive dealing, denial of access, or

  some combination of those factors. The evidence may or may not show that the

  distributor’s toolkit or the usage counter are essential, or continue to be essential, to

  competition in the aftermarkets.

                3.    Theories of Liability Here Are Not Mutually Exclusive

          Third, the complaint here does not allege that the causes of monopolization

  are “mutually exclusive.” Adinolfe, 768 F.3d at 1176. The essential facilities

  doctrine merely requires that the facility is “essential to effective competition.”

  Morris, 364 F.3d at 1294. Assuming that the denial of access creates harm to

  competition, the tying arrangements or the exclusive dealing may create separate

  harm.    In fact, Restore does not allege that the denial of access has successfully

  foreclosed all competition. Restore is currently competing, albeit not effectively, in

  the aftermarkets. [14] ¶¶ 35, 36. Although Restore may not be able to provide

  “complete robot service” without the distributor’s toolkit, Restore is able to provide

  robot service. [14] ¶¶ 47, 48, 56. Although Restore may not be able to economically

  duplicate the usage counter, Restore is able to service the EndoWrist instruments for

  the da Vinci Si model. [14] ¶ 75. In reality, the complaint alleges that the harm to


                                             11
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  14 of13
                                                                     36ofPageID
                                                                          35    526




  competition allegedly flows from a broad campaign of anticompetitive conduct in

  various forms.

        In sum, the complaint makes factual allegations that give rise to antitrust

  liability for refusing to provide access to the distributor’s toolkit or the usage

  counter. Even if the denial of access did not give rise to liability, the complaint can

  allege alternative and contradictory theories of liability based on tying and exclusive

  dealing.    In any event, the complaint does not allege that the causes of

  anticompetitive harm are mutually exclusive in this case. For any of those three

  reasons, the complaint alleges facts that plausibly give rise to antitrust injury.

        B.     Regulation of Instrument Service

        Restore alleges that Intuitive has restrained competition in the EndoWrist

  aftermarket by denying access to the usage counter on the instruments. Restore

  seeks the ability to reset the usage counter to zero after servicing the instrument to

  allow the customer to use the serviced instrument for another lifecycle based on the

  usage limits established by Intuitive. [14] ¶¶ 73-75. For example, the current da

  Vinci X/Xi instrument catalog sets out 10 uses for the 8 mm tenaculum forceps. [14-

  2] at 7. Restore wants to reset the usage counter for an additional 10 uses after

  servicing the instrument. Restore is unable to do so for some models of the da Vinci

  robot. Intuitive argues that the FDA “regulatory framework” precludes Restore from

  establishing antitrust injury. [16] at 16-18.


                                             12
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  15 of14
                                                                     36ofPageID
                                                                          35    527




                 1.   Regulatory Framework

        The FDA allows open competition in the service of medical devices. Intuitive

  cites no scheme of regulation to the contrary. Instead, Intuitive points to a decision

  of the Third Circuit in City of Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 266

  (3d Cir. 1998). In that case, the state had a comprehensive scheme for the regulation

  of competition between electric utilities by the state utility commission – delineating

  service boundaries, approving utility rates, and reviewing mergers. The plaintiff

  challenged a merger under the antitrust laws, but one of the merging parties had

  never competed in the relevant market and would need to obtain certification from

  the state utility commission to enter the market through a contested proceeding.

  Since the defendant had never competed in the relevant market and never had a

  certificate from the state utility commission to compete within the boundaries of the

  relevant market, any injury to the plaintiff did not result from a lessening of

  competition.

        Of course, the FDA is not a utility commission. The FDA does not delineate

  territories, approve rates, or review mergers.      In fact, the FDA allows open

  competition by any third party to perform service on medical devices. See [14] ¶

  68. The FDA does not certify third-party ISOs. Restore is not awaiting approval

  from the FDA to provide instrument service. In fact, Restore is already competing

  in the EndoWrist aftermarket by servicing instruments for the da Vinci Si model.


                                            13
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  16 of15
                                                                     36ofPageID
                                                                          35    528




  [14] ¶ 75. Restore does not need permission from the FDA to service the robots or

  the instruments.

               2.     No Need for Additional Clearance

        Intuitive does not need to get clearance from the FDA to allow Restore to have

  access to the usage counter to reset the counter to zero after service of the instrument.

  Intuitive itself sets the usage limits on the instruments without clearance from the

  FDA. [14] ¶¶ 81, 83-84. In addition, Restore is currently providing service on

  instruments for the da Vinci Si model for additional cycles of use without clearance

  from the FDA based on the usage limits established by Intuitive. [14] ¶ 75. Restore

  has verified that the instruments are safe and effective for an additional cycle of use

  after service. [14] ¶ 68. To the extent that Restore is able, or may be able, to reset

  the counter on instruments without access from Intuitive, there is no longer an

  argument that antitrust injury in the market is possibly precluded by the need for

  Intuitive to obtain clearance from the FDA. Restore is being injured by the tying

  arrangements and exclusive dealing. [14] ¶¶ 72, 85. For that reason alone, the

  instrument aftermarket claims should proceed to discovery.             Supra at 10-12

  (discussing inconsistent and overlapping theories of liability).

        Nevertheless, Intuitive argues that it would need to seek and receive clearance

  from the FDA to manufacture its instruments to allow for an additional cycle of use

  after service. Intuitive does not refer to any regulatory requirements in its contracts


                                             14
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  17 of16
                                                                     36ofPageID
                                                                          35    529




  and catalogs imposing usage limits. [14] ¶ 77. In fact, the FDA does not require

  Intuitive to manufacture its instruments with limits on use. The FDA has cleared,

  rather than approved, the EndoWrist instruments. [14] ¶ 10. Clearance is “by no

  means comparable” with approval. Eghnayem v. Bos. Sci. Corp., 873 F.3d 1304,

  1317 (11th Cir. 2017). The clearance process “is focused on equivalence.” Id.

        The EndoWrist instruments have never been “formally reviewed . . . for safety

  or efficacy” in the clearance process. Id. The FDA only considered “whether the

  device is indeed the equivalent of a preexisting device—regardless of how unsafe or

  ineffective the grandfathered device happens to be.” Id. The EndoWrist instruments

  are based on preexisting instruments that did not have usage counters or self-destruct

  mechanisms: “The predicate devices – forceps, graspers, retractors, shears, etc. – did

  not have limits on the number of uses.” [14] ¶ 79. Substantial equivalence did not

  require any limits on use. In fact, the instruments on other robots are fully reusable.

  [14] ¶ 78.

        In addition, Intuitive has never included a design feature, e.g., a self-destruct

  applet on the memory chip, in any of its requests for clearance to prevent additional

  use after service of the instrument. Intuitive points to language in its request for

  clearance of its latest model: “The instruments are reusable. They are programmed

  with a maximum number of surgical procedures based upon life testing.” [14-4] at

  4. The request for clearance does not say that the instruments are not reusable for


                                            15
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  18 of17
                                                                     36ofPageID
                                                                          35    530




  another cycle of use after service of the instruments. Nor does the request for

  clearance say that the instrument effectively destroys itself regardless of whether the

  instrument is serviced after reaching its usage limit. In the requests for clearance,

  Intuitive has never mentioned any prohibition on service of the instruments for an

  additional cycle of uses.

        Furthermore, Intuitive has never submitted performance data in support of

  such a feature. The usage limits are only based on the initial life of the instrument

  before any service. Intuitive has never submitted any performance data that any of

  the instruments were not fully reusable with service as needed. [14] ¶ 78; see also

  [14-4] at 7. The testing only included cleaning and sterilization but not service:

  “Each life cycle consisted of cleaning, sterilizing, performance measurements, and

  simulated surgical use.” [14-7] at 7. Intuitive has never even submitted performance

  data showing that the instruments lose their safety and effectiveness at any point

  without service. [14] ¶ 82.

        Therefore, Intuitive does not need to obtain clearance from the FDA to allow

  ISOs to have access to the usage counter to reset it after service. Intuitive is only

  required to request additional clearance if there is a change in the design from the

  prior clearance. 21 CFR § 807.81(a)(3). The reset after service would not be a

  change in the design submitted in the clearances. The clearances only say that the

  instruments are designed to have a maximum number of surgical procedures without


                                            16
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  19 of18
                                                                     36ofPageID
                                                                          35    531




  service. Restore is not asking for an elimination of that usage limit. Again, Restore

  is already providing service on instruments for additional cycles of use on some

  models based on the usage limits established by Intuitive. [14] ¶ 75. For all those

  reasons, it is not necessary for Intuitive to get clearance to allow Restore to reset the

  usage counter after service of the instrument.

  II.   Product Market Definition

        Restore alleges that Intuitive has violated Section 1 and Section 2 of the

  Sherman Act. As a preliminary matter, Restore does not need to define a relevant

  market and establish market power for liability based on a quick look analysis under

  Section 1 if Restore is able to show actual detrimental effects on competition at

  summary judgment. Procaps S.A. v. Patheon, Inc., 845 F.3d 1072, 1084 (11th Cir.

  2016), Maris Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1211 (11th Cir.

  2002), Levine v. Cent. Fla. Med. Affiliates, Inc., 72 F.3d 1538, 1551 (11th Cir. 1996).

  In this case, Restore alleges that Intuitive controls more than 99% of da Vinci robot

  service and EndoWrist instrument service and replacement and charges

  supracompetitive prices for those products through the use of tying arrangements

  and exclusive dealing in violation of Section 1. [14] ¶¶ 47, 61, 65, 69, 70, 89.

  Therefore, the complaint has alleged facts that plausibly give rise to proof of actual

  detrimental effects under Section 1.




                                             17
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  20 of19
                                                                     36ofPageID
                                                                          35    532




        In any event, market definition is “essentially a factual question.” McWane,

  Inc. v. F.T.C., 783 F.3d 814, 825 (11th Cir. 2015). The Eleventh Circuit has found

  single-brand product markets after trial on several occasions. U.S. Anchor Mfg., Inc.

  v. Rule Indus., Inc., 7 F.3d 986, 995-99 (11th Cir. 1993) (finding single-brand

  primary market for Danforth brand of premium fluke anchors after trial),

  Heatransfer Corp. v. Volkswagenwerk, A.G., 553 F.2d 964, 977 (5th Cir. 1977)

  (upholding jury verdict of single-brand aftermarket of air conditioners for

  Volkswagen automobiles). Restore has alleged facts in great detail to define the

  relevant product aftermarkets in support of its claims under Section 1 and Section 2.

        Nevertheless, Intuitive argues the complaint fails to plead facts to plausibly

  suggest that competition in the primary market does not adequately check

  competition in the aftermarkets for service of its equipment. Intuitive effectively

  concedes that it has no argument if there is a primary market for surgical robots:

  Intuitive does not dispute for purposes of this motion that the complaint would

  adequately allege a monopoly in that market.

        Instead, Intuitive argues that the complaint does not allege facts to plausibly

  suggest that there is a relevant primary market for surgical robots. [16] at 22-25.

  Intuitive also argues that Restore has failed to allege facts to support the allegation

  in the alternative that customers face significant information or switching costs that




                                            18
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  21 of20
                                                                     36ofPageID
                                                                          35    533




  prevent them from engaging in lifecycle pricing as a check on market power in the

  aftermarkets. [16] at 25-28.

        A.     Primary Product Market Is Surgical Robots

        Restore has adequately alleged facts to plausibly suggest that there is a

  relevant primary market for surgical robots. Restore need only present factual

  allegations “to plausibly suggest the contours” of the relevant product market.

  Offshore Tugs, 2012 WL 13032942, at *4 (quoting Jacobs v. Tempur-Pedic Int'l,

  Inc., 626 F.3d 1327, 1336 (11th Cir. 2010)). The Eleventh Circuit has explained that

  defining the relevant product market is “a process of describing those groups of

  producers which, because of the similarity of their products, have the ability—actual

  or potential—to take significant amounts of business away from each other.” U.S.

  Anchor Mfg., 7 F.3d at 995 (citations and quotations omitted). The outer boundary

  of a relevant product market is the “reasonable interchangeability of use or the cross-

  elasticity of demand between a product and its substitutes.” Id.

        Since it is “ordinarily quite difficult” to measure the cross-elasticity of

  demand accurately, it is “usually necessary” to consider other factors that can serve

  as useful surrogates at trial. Id. For example, a large spread in prices suggests that

  customers are not shifting their purchases based on changes in price. Id. at 997.

  Here, there is a massive spread between the cost of surgical robots compared to the

  cost of laparoscopic equipment. The estimated cost per procedure for the surgical


                                            19
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  22 of21
                                                                     36ofPageID
                                                                          35    534




  robot is more than 350% of the estimated cost per procedure for laparoscopic

  equipment. [14] ¶ 19. Yet hospitals are moving increasingly towards robotic

  surgery at a compound annual growth rate of 23%.             Id.   They do not view

  laparoscopic equipment as reasonably interchangeable with surgical robots.

        It is much like the shift at law firms from electric typewriters to personal

  computers in the 1980s. There may have been a single market for legal secretaries,

  but the $500 typewriter and the $2,000 computer were separate markets. The law

  firms were replacing $500 electric typewriters with $2,000 personal computers. Not

  the other way around. It did not matter whether the electric typewriter cost $450 or

  $500. It did not matter whether the personal computer cost $1,900 or $2,000. You

  were shopping for one or the other. They were separate product markets.

        In the alternative, surgical robots are a relevant product submarket. Within a

  relevant market, there may be relevant submarkets, which are equivalent to relevant

  markets for antitrust purposes. Id. “The boundaries of such a submarket may be

  determined by examining such practical indicia as industry or public recognition of

  the submarket as a separate economic entity, the product's peculiar characteristics

  and uses, unique production facilities, distinct customers, distinct prices, sensitivity

  to price changes, and specialized vendors.” Id. at 995 (quoting Brown Shoe Co. v.

  United States, 370 U.S. 294, 325 (1962)). They are known as the Brown Shoe

  factors. Here, surgical robots are recognized as a separate economic entity and have


                                            20
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  23 of22
                                                                     36ofPageID
                                                                          35    535




  peculiar product characteristics, unique production facilities, distinctly higher prices,

  no price sensitivity, and highly specialized vendors. [14] ¶ 21.

        Moreover, the Supreme Court has recognized that two products may have

  such a large price differential to be put in separate submarkets even though “each

  does the job equally well” and “the class of customers is the same.” United States

  v. Aluminum Co. of Am., 377 U.S. 271, 276 (1964). Even assuming laparoscopic

  equipment will perform equally as well as surgical robots, the effective price of the

  surgical robot is 350% more than the laparoscopic equipment. [14] ¶ 19. Customers

  are clearly not making their choices between laparoscopic equipment and surgical

  robots based on price.

        Furthermore, the Eleventh Circuit has held that the evidence at trial can

  ultimately show a relevant market or submarket for a single premium brand of

  product. U.S. Anchor, 7 F.3d at 996-98. In U.S. Anchor, the evidence at trial showed

  that the premium brand of fluke anchors had distinctly higher prices, a distinct group

  of customers, strongly inelastic demand and limited substitution of supply. Id. at

  996-97. Furthermore, the Eleventh Circuit noted that a premium brand could

  constitute its own market based on consumer brand loyalty, such as a steady price

  differential of “20–25%” for the brand, along with other Brown Shoe factors. Id. at

  997-98.




                                             21
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  24 of23
                                                                     36ofPageID
                                                                          35    536




        Intuitive points to antitrust cases in other circuits filed by doctors challenging

  the denial of hospital staff privileges. [16] at 24-25. The relevant product market in

  those cases was the market for the sale of services from the physician to the patient,

  not the market for the sale of equipment from the manufacturer to the hospital. In

  those cases, the physician is competing with other surgeons to provide a cluster of

  services, such as emergency surgery, in their area of specialty. Cardiac surgeons are

  competing with other cardiac surgeons. They are not competing with urologists.

        Here, the surgical robot, like a CT scanner or a hospital bed, has the same

  price regardless of how the hospital chooses to use it day to day in any combination

  of indicated uses, from gynecologic surgery to urologic surgery, from cardiac

  surgery to head surgery. At the same time, the hospital pays a very different price

  for surgical robots compared with equipment for laparoscopic surgery – 350% more

  in fact. [14] ¶ 19. Moreover, surgical robots are recognized as a separate economic

  entity and have peculiar product characteristics, unique production facilities,

  distinctly higher prices, no price sensitivity, and highly specialized vendors. [14] ¶

  21. Furthermore, the hospitals are buying the surgical robots even though they are

  much more expensive and much less profitable for the hospital: “Even though

  robotic surgery is significantly more expensive and significantly less profitable than

  laparoscopic surgery, hospitals are expected to offer robotic surgery.” [14] ¶ 17; see

  also [14] ¶¶ 19-20. In sum, there is a separate product market for surgical robots.


                                            22
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  25 of24
                                                                     36ofPageID
                                                                          35    537




        B.     Monopolies in Aftermarkets Not Constrained by Lifecycle Pricing

        Even if there was not a primary market for surgical robots, Restore has

  nevertheless alleged facts that plausibly suggest that Intuitive is able to exploit its

  monopoly power in the aftermarkets. The Supreme Court has recognized that

  competition in a primary market may prevent exploitation in an aftermarket.

  Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 469–70 (1992). Here,

  however, the complaint alleges that Intuitive is still able to charge exorbitant prices

  in the aftermarkets – 100% premium for robot service and 40% premium for

  instrument replacement. [14] ¶¶ 47, 69, 75.

        The seller can charge supracompetitive prices in the aftermarket if customers

  are unable to engage in “accurate lifecycle pricing” in making their purchasing

  decision in the primary market. Kodak, 504 U.S. at 473. The Eleventh Circuit has

  observed that “a court need[s] to look at the facts of each case in evaluating whether

  consumers would realistically use life-cycle pricing when making purchasing

  decisions.” Telecom Tech. Servs. Inc. v. Rolm Co., 388 F.3d 820, 825 n.5 (11th Cir.

  2004) (citing Kodak). “Lifecyle pricing of complex, durable equipment is difficult

  and costly.” Kodak, 504 U.S. at 473.

        Here, in fact, the complaint alleges that “customers are unable to calculate

  lifecycle costs at the time of purchase because they have little or no information for

  projecting the costs of robot parts and service or instruments.” [14] ¶ 39. Since it is


                                            23
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  26 of25
                                                                     36ofPageID
                                                                          35    538




  very difficult to predict patient demand for a new robot, it is very difficult to project

  cost per use for a new robot. Id. It is also very difficult to project lifecycle costs of

  a new robot because patient demand and instrument costs are unpredictable. [14] ¶

  39-40. Intuitive unilaterally controls the sales prices and usage limits for the

  instruments. [14] ¶ 40. Since Intuitive does not publish prices for the robot parts, it

  is virtually impossible to calculate lifecycle pricing if the customer opts for paying

  for service based on parts and time rather than a flat fee. [14] ¶ 41. For example, a

  customer may face an unexpected cost of more than $100,000 to replace a da Vinci

  robot arm. Id.

        The seller can also profitably maintain supracompetitive prices in the

  aftermarket if the cost of switching is high relative to any change in service prices

  and the size of the installed base is large relative to the number of new purchasers.

  Kodak, 504 U.S. at 476-77. Such a strategy is even more likely to prove profitable

  if the seller can discriminate in prices between the installed base and new purchases.

  Id. The seller can extract higher aftermarket prices from the installed base without

  any sacrifice to new sales in the primary market. Id.

        Here, the cost of switching is roughly ten times the cost of service – $1.5

  million for a new robot versus $100,000 to $200,000 for the continuing service. [14]

  ¶¶ 38, 51-52. Intuitive can extract supracompetitive prices in the aftermarket from

  a relatively large installed base of nearly 5,000 units compared to new sales of less


                                             24
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  27 of26
                                                                     36ofPageID
                                                                          35    539




  than 1,000 units annually. [14] ¶¶ 13, 29. Moreover, customers pay individualized

  prices for the surgical robot and the robot service. See [14] ¶¶ 38, 51-52. Therefore,

  Intuitive can charge supracompetitive prices to its installed base without putting its

  new sales at risk. In sum, Intuitive can exercise monopoly power in the aftermarkets

  because customers have limited lifecycle information and because customers have

  high switching costs.

  III.   Anticompetitive Conduct

         Restore alleges that Intuitive violated Section 1 through tying arrangements

  and exclusive dealing. In addition, Restore alleges that Intuitive has monopolized

  or attempted to monopolize the aftermarkets through a combination of tying,

  exclusive dealing, and refusing to deal. In the motion to dismiss, Intuitive renews

  its argument that Restore cannot adequately allege anticompetitive conduct in the

  aftermarkets without alleging facts that plausibly give rise to separate aftermarkets

  by referring back to its argument on market definition. [16] at 30, 33. In addition,

  Intuitive argues that Restore does not allege facts that plausibly give rise to

  anticompetitive conduct in violation of Section 1 or Section 2 for tying

  arrangements, exclusive dealing, or refusal to deal.

         A.    Tying Arrangements

         Restore alleges that Intuitive has tied its services to the robot and parts in

  violation of Section 1. Intuitive argues that Restore has not alleged any facts that


                                           25
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  28 of27
                                                                     36ofPageID
                                                                          35    540




  plausibly give rise to the allegation that customers were compelled to use Intuitive

  for robot service or instrument replacement to get access to surgical robots or robot

  parts. [16] at 29. Intuitive also argues that Restore has not alleged any facts that

  plausibly give rise to the allegation that the combined price for the tying and tied

  products is supracompetitive. [16] at 31-32.

               1.    Circumstantial Evidence of Coercion

        Circumstantial evidence of coercion is sufficient to prevail in the trial of a

  tying claim. Tic-X-Press, Inc. v. Omni Promotions Co. of Georgia, 815 F.2d 1407,

  1418 (11th Cir. 1987). “[T]he courts have never required direct evidence of coercive

  behavior to prove a tying violation. It is well established that coercion may be

  established by showing that the facts and circumstances surrounding the transaction

  as a practical matter forced the buyer into purchasing the tied product.” Tic-X-Press,

  815 F.2d at 1418. Here, the service contract is included in the sales and leasing

  agreements. [14] ¶¶ 51-52.

        In addition, the sales and leasing agreements require that the customer only

  use the instruments for the maximum number of uses set forth in the instrument

  catalog. Consequently, customers are required to purchase EndoWrist replacements

  from Intuitive instead of EndoWrist service from ISOs. In addition, the standard

  contract requires that Intuitive must approve any repairs or service during or after

  that usage limit. If the contract provides that the buyer may use a source approved


                                           26
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  29 of28
                                                                     36ofPageID
                                                                          35    541




  by the seller to purchase the tied product, the courts will look at whether it is

  manipulated by the seller to force the buyer to purchase the tied product from the

  seller. Id. at 1416. Here, Intuitive prohibits ISOs from performing service on the

  EndoWrist instruments. ([14] ¶ 87.)

               2.      Anticompetitive Effect

        In order to prevail at summary judgment, an antitrust plaintiff must be able to

  offer evidence that would show that the overall price of the tying and tied products

  is not competitive. Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705,

  718 (11th Cir. 1984), Kypta v. McDonald's Corp., 671 F.2d 1282, 1285 (11th Cir.

  1982). In other words, Restore will ultimately have to offer evidence at summary

  judgment that Intuitive did not make up the difference to customers on

  supracompetitive prices for the tied product by charging subcompetitive prices on

  the tying product.

        Here, the complaint alleges facts that plausibly give rise to the allegation that

  the overall price for the tying and tied products is supracompetitive. Intuitive has

  monopoly power in the tying and tied products and is therefore able to charge

  supracompetitive prices in the tying and tied products. In other words, Intuitive does

  not have to charge subcompetitive prices in the primary market or any of the

  aftermarkets.




                                           27
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  30 of29
                                                                     36ofPageID
                                                                          35    542




        More specifically, Intuitive charges prices relative to costs for the products

  and services in its line of medical devices at least 20% higher than other major

  manufacturers of medical devices like General Electric and Johnson & Johnson.

  [14] ¶¶ 65, 89. For calendar year 2018, Intuitive reported a net margin of 32.2%.

  [14] ¶ 32. By comparison, General Electric, which is a major manufacturer of

  medical imaging equipment, reported a net margin for its healthcare segment

  operations of 18.7%. Id. Johnson & Johnson reported a net margin for its medical

  devices segment of 16.3%. Id. Based on those facts, it is more than plausible that

  Restore will be able to offer evidence after discovery that the overall price for the

  robot and services is supracompetitive. It is very likely in fact.

        B.     Exclusive Dealing

        Restore alleges that Intuitive has engaged in exclusive dealing by preventing

  customers from using competitors in the aftermarkets in violation of Section 1.

  Intuitive argues that Restore fails to allege any facts that plausibly give rise to the

  allegation that the sales and leasing agreements “preclude customers from accepting

  service from another provider.” [16] at 33. The Supreme Court has long recognized

  that exclusivity can mean a specific agreement not to use the services of a competitor

  or an agreement that has the practical effect of preventing such use. Tampa Elec.

  Co. v. Nashville Coal Co., 365 U.S. 320, 326 (1961). The Eleventh Circuit continues

  to follow that admonition to evaluate the “practical effect” of the arrangement.


                                            28
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  31 of30
                                                                     36ofPageID
                                                                          35    543




  McWane, 783 F.3d at 834. In short, the Eleventh Circuit continues to consider

  “market realities” rather than “formalistic distinctions” of exclusive dealing

  arrangements. Id. at 835.

        Here, the sales and lease contracts include a service agreement of four years

  or more at a price of $100,000 to $200,000 per year. [14] ¶¶ 51-52. Given that the

  customer is already paying such a large sum for robot service, the customer is not

  going to pay twice for the same services by hiring an ISO for robot service. The

  contracts have the practical effect of preventing customers from using ISOs for robot

  service. That is the market reality.

        In addition, the sales and lease contracts require that the customer only use

  the instruments for the maximum number of uses set forth in the instrument catalog

  and that the customer must obtain approval from Intuitive for any repairs or service

  upon reaching the usage limit. [14] ¶ 72. Intuitive prohibits ISOs from performing

  service on EndoWrist instruments and resetting the usage counter. [14] ¶ 87. They

  are effectively requiring customers to purchase new EndoWrist instruments from

  Intuitive after the instruments reach their usage limit. Of course, the FDA permits

  service of medical devices. Supra at 13. The contractual restrictions have the

  practical effect of preventing customers from servicing the instrument with an ISO

  instead of replacing it with Intuitive.




                                            29
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  32 of31
                                                                     36ofPageID
                                                                          35    544




        C.     Refusal to Deal

        Restore alleges more broadly that Intuitive has also monopolized or attempted

  to monopolize the aftermarkets through the same tying arrangements and exclusive

  dealing, along with refusing to provide access to the distributor’s toolkit and the

  usage counter. Specifically, Restore alleges that the distributor’s toolkit is necessary

  to provide complete robot service and that the usage counter is necessary to provide

  instrument service. Intuitive renews its argument that it has never provided Restore

  with access to the distributor’s toolkit or the usage counter and that a unilateral

  refusal to deal is never actionable without an allegation of a prior course of dealing

  between the parties. [16] at 33.

               1.     Essential Facility Doctrine

        Again, that is simply not the law in this circuit. The Eleventh Circuit

  continues to recognize the essential facility doctrine after Trinko as a basis for

  liability apart from Aspen under Section 2. Supra at 7-9. “Under the essential facility

  test, a company that has exclusive control over a facility essential to effective

  competition may not deny potential competitors access to that facility on reasonable

  terms and conditions if to do so would create or maintain monopoly power in the

  relevant market.” Morris, 364 F.3d at 1294 (citing Trinko). “The plaintiff has the

  burden of proving that the defendant controls an essential facility that cannot be




                                            30
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  33 of32
                                                                     36ofPageID
                                                                          35    545




  practically or economically duplicated.” Id. “[T]he doctrine is only viable where

  there is indeed unavailability of access.” Covad, 374 F.3d at 1050 (citing Trinko).

        Here, Restore alleges facts in great detail in support of its allegation of

  monopolistic conduct under the essential facilities doctrine. The complaint alleges

  the importance of the distributor’s toolkit to effective competition in robot service

  over nearly two full pages. [14] ¶¶ 55-60. The documentation and software in the

  distributor’s toolkit cannot be practically duplicated. Neither can passcodes by

  definition. Similarly, the complaint alleges the importance of the usage counter to

  effective competition in the EndoWrist aftermarket over more than a page. [14] ¶¶

  73-75. Moreover, Intuitive refuses to provide access to either the distributor’s toolkit

  or the usage counter on any terms to Restore or other ISOs for the purpose of

  maintaining its monopolies in the aftermarkets. Restore is unable to practically

  duplicate the distributor’s toolkit or usage counter on the EndoWrist instruments for

  the da Vinci Xi or X models. Restore is unable to economically duplicate the usage

  counter on the EndoWrist instruments for the da Vinci Si model. In sum, Restore

  has adequately pled facts that plausibly give rise to monopolistic conduct based on

  the essential facilities doctrine. Intuitive does not point to any deficiencies in those

  factual allegations.




                                            31
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  34 of33
                                                                     36ofPageID
                                                                          35    546




               2.     Otter Tail

        The Eleventh Circuit also continues to recognize Otter Tail as a separate basis

  for liability under Section 2. Supra at 9-10. A vertically integrated monopolist may

  not refuse to deal with a customer to foreclose competition in a second market under

  Otter Tail. Duty Free, 797 F.3d at 1268. The monopolistic intent is shown by a

  monopolist selectively refusing to deal with competitors. Trinko, 540 U.S. at 409.

  Again, Intuitive does not point to any reason why the factual allegations do not give

  rise to liability for refusing to deal under Otter Tail.

        Here, Intuitive is a vertically integrated monopolist in surgical robots, robot

  parts, robot service, and instrument service and replacement. Intuitive has monopoly

  power in all four markets. In addition, Intuitive is not being asked to produce

  something new. Intuitive already produces the distributor’s toolkit and provides it

  to certain customers, i.e., its distributors, and refuses to provide it to certain other

  customers, i.e., ISOs competing in the aftermarket, on any terms. [14] ¶ 55.

  Moreover, the marginal cost of the toolkit – burning disks with documentation,

  software, and passcodes – is virtually zero. Intuitive has made the calculation that

  its monopoly profits in robot service will exceed any profits to be gained from

  licensing the toolkit to ISOs.

        Similarly, Intuitive already produces the EndoWrist instruments for training

  with higher limits on the usage counter at the same cost. The industry does not


                                             32
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  35 of34
                                                                     36ofPageID
                                                                          35    547




  distinguish between an instrument sold for clinical use and the same instrument sold

  for training use: they must retain their functionality for the surgeon during clinical

  or training use. [14] ¶ 80. Intuitive knows that customers have a much lower

  demand curve for training instruments: they do not generate any revenue per

  procedure. [14] ¶ 80. In other words, customers will pay a much higher price per

  use – or accept a much lower usage limit – for clinical procedures that generate

  revenue. Furthermore, Intuitive has made the calculation that it can maximize its

  monopoly profits from instrument replacement by selling the instruments for clinical

  use with lower usage limits on the usage counter and denying access to the usage

  counter to prevent ISOs from providing service on the instruments. This selective

  refusal to deal is consistent with liability under the “traditional antitrust principles”

  of Otter Tail. In sum, Intuitive is selectively refusing to deal with ISOs to foreclose

  competition in the aftermarkets for robot service and instruments under the

  principles of Otter Tail.

                                        Conclusion

        For all the foregoing reasons, the motion should be denied.




                                             33
Case 8:20-cv-02274-VMC-TGW   Document
       Case 5:19-cv-00055-TKW-MJF     43-3 Filed
                                  Document       12/22/20
                                           18 Filed       PagePage
                                                     06/10/19  36 of35
                                                                     36ofPageID
                                                                          35    548




  Respectfully submitted on June 10, 2019.

                                          /s Jeff Berhold
                                          Jeffrey L. Berhold*
                                          Georgia Bar No. 054682
                                          JEFFREY L. BERHOLD, P.C.
                                          1230 Peachtree Street, Suite 1050
                                          Atlanta, GA 30309
                                          (404) 872-3800 (telephone)
                                          jeff@berhold.com

                                          /s William G. Harrison, Jr.
                                          William G. Harrison
                                          HARRISON RIVARD DUNCAN & BUZZETT
                                          FL. Bar No. 0765058
                                          101 Harrison Avenue
                                          Panama City, FL 32401
                                          850-769-1414 (telephone)
                                          wharrison@harrisonrivard.com

                                          COUNSEL FOR PLAINTIFFS

                                          *Admitted Pro Hac Vice

  Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.

  Pursuant to Local Rule 7.1(F), the memorandum contains 7,909 words.




                                            34
